 1   HARVEY P. SACKETT (72488)
 2

 3
     548 Market Street, Suite 38822
 4   San Francisco, California 94104-5401
     Telephone: (408) 295-7755
 5   Facsimile: (408) 295-7444

 6   /as

 7   Attorney for Plaintiff

 8
                                 UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10

11   JOHN A. VILLARRUEL,                             ) Case No. 3:19-CV-00517-LRH-WGC
                                                     )
12          Plaintiff,                               )
13                                                   )
     v.                                              ) STIPULATION AND ORDER
14                                                   )
     ANDREW SAUL,                                    )
15   Commissioner of Social Security,                )
16                                                   )
            Defendant.                               )
17                                                   )

18          Plaintiff and Defendant, through their respective attorneys, stipulate Plaintiff shall have
19   a thirty (30) day extension of time until June 1, 2021, in which to e-file his Motion for
20   Summary Judgment originally due on April 29, 2021. Defendant shall file any opposition,
21   including cross-motion by July 1, 2021. This request should have been made last week but
22   was not complete solely due to an unexpected personal matter for counsel’s legal assistant.
23   Plaintiff makes this request in good faith with no intention to unduly delay the proceedings.
24   Defendant has no objection and has stipulated to the requested relief.
25

26   Dated: May 3, 2021                           /s/HARVEY P. SACKETT
                                                  HARVEY P. SACKETT
27                                                Attorney for Plaintiff
                                                  JOHN A. VILLARRUEL
28
                                                     1

     STIPULATION AND ORDER Case No. 3:19-CV- 00517-LRH-WGC
 1   Dated: May 3, 2021                 /s/ALLISON CHEUNG
 2                                      ALLISON CHEUNG
                                        Special Assistant U.S. Attorney
 3                                      Social Security Administration
                                        [*As authorized by email 5/3/21]
 4

 5

 6   IT IS ORDERED.
 7

 8

 9   Dated: May 4, 2021
                                       ____________________________________
10
                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2

     STIPULATION AND ORDER Case No. 3:19-CV- 00517-LRH-WGC
